Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of debt for a penalty, brought in the police court by the City of Chicago, against Edward Stevens, for keeping a disorderly house in that city. A judgment was recovered against the defendant for fifty dollars, from which he appealed to the superior court, and on trial there before a jury, a verdict was rendered against him for fifty dollars. A motion for a new trial was denied, and judgment entered on the verdict; to reverse which, the defendant appeals to this court. The judgment must be reversed, on the fourth point made by appellant, and that is, there was no evidence before the jury of any ordinance of the city imposing a penalty for keeping a disorderly house. If there is no law, there can be no transgression. The judgment must be reversed and the cause remanded. Judgment reversed.